DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one tension member” in claims 1-4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The examiner finds “bolts” or “pins” in paragraph [0064] of the Pre-grant publication as corresponding structure of “at least one tension member”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the tension members” in plural. This limitation lacks a proper antecedent basis because only “at least one tension member” was recited in claim 1, which claim 11 depends upon.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 12-14, 16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkpatrick et al. (U.S. Pre-Grant Publication No. 2010/0122442), hereinafter “Kirkpatrick”.

As per claim 1, Kirkpatrick discloses a wind turbine blade assembly comprising: a first wind turbine blade portion (16; figure 2) having a first attachment portion and a first metallic plate (bulkhead part 36 made from aluminum; paragraphs [0014], [0018]), a second wind turbine blade portion (18) having a second attachment portion and a second metallic plate (38), and at least one tension member (bolts received in threaded holes 34; figure 2; paragraph [0020]) for coupling to the first and second attachment portions to join the first wind turbine blade portion to the second wind turbine blade portion (as shown; figure 2), wherein the first and second metallic plates are configured to abut in compression due to tension in the tension member when the first wind turbine blade portion is joined to the second wind turbine blade portion with the at least one tension member (as shown; figure 2).

As per claim 2, Kirkpatrick discloses the wind turbine blade assembly of claim 1, and further discloses wherein when the first wind turbine blade portion (16) is joined to the second wind turbine blade (18) portion with the at least one tension member (34), the tension member is arranged to cross the first and second metallic plates when the wind turbine blade is viewed in planform (as shown; figure 2).

As per claim 3, Kirkpatrick discloses the wind turbine blade assembly of claim 1, and further discloses wherein the first and second attachment portions are arranged to be coupled by at least two tension members (34), and the first and second metallic plates are arranged between the at least two tension members (as shown; figure 2).

As per claim 4, Kirkpatrick discloses the wind turbine blade assembly of claim 3, and further discloses wherein a first tension member and a second tension member (34) are arranged spaced apart in a chordwise direction when viewed in planform (threaded holes distributed in the chordwise direction; figure 3).

As per claim 9, Kirkpatrick discloses the wind turbine blade assembly of claim 1, and further discloses wherein one of the metallic plates is equipotentially bonded to any other metallic component of a joint between the first and second blade portions (bulkhead parts 36 and 38 are in contact (equipotentially bonded) with fasteners such as bolts received in threaded holes 34; figure 2).

As per claim 12, Kirkpatrick discloses the wind turbine blade assembly of claim 1, and further discloses wherein the first and second metallic plates (36, 38) each have a substantially planar abutment surface (as shown; figure 2).

As per claim 13, Kirkpatrick discloses the wind turbine blade assembly of claim 1, and further discloses wherein the first metallic plate has at least one pin extending in a spanwise direction of the first blade portion and the second metallic plate has at least one corresponding hole for receiving the pin (bolts received in threaded holes 34 in the spanwise direction, i.e., at least one bolt (pin) extending from bulkhead part 36 received in threaded hole 34 formed in bulkhead part 38; figure 2; paragraph [0020]).

As per claim 14, Kirkpatrick discloses the wind turbine blade assembly of claim 1, and further discloses wherein the first and second blade portions further comprise a plurality of first and second attachment portions respectively, and wherein the first attachment portions are (each blade portions have leading edge portion and trailing edge portions that are spaced apart in the chordwise direction; figure 83. It is noted that the claim does not further limit the attachment portion other than the spacing in the chordwise direction and does not have any limitations as to the structure of the attachment portions.

As per claim 16, Kirkpatrick discloses a method of constructing a wind turbine blade comprising: providing a first blade portion (16; figure 2) having a first attachment portion and a first metallic plate (bulkhead part 36 made from aluminum; paragraphs [0014], [0018]), providing a second blade portion (18) having a second attachment portion and a second metallic plate (38), and joining the first and second attachment portions via a tension member (bolts received in threaded holes 34; figure 2; paragraph [0020]), such that the first and second metallic plates abut in compression due to tension in the tension member (as shown; figure 2).

As per claim 22, Kirkpatrick discloses the method of claim 16, and further discloses equipotentially bonding one of the metallic plates to any other metallic component of a joint between the first and second blade portions (bulkhead parts 36 and 38 are in contact (equipotentially bonded) with fasteners such as bolts received in threaded holes 34; figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8, 10-12, 14-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (U.S. Pre-Grant Publication No. 2010/0329865), in view of Nanukuttan (U.S. Pre-Grant Publication No. 2014/0178205).

As per claim 1, Hibbard discloses a wind turbine blade assembly comprising: a first wind turbine blade portion (25a; figure 8) having a first attachment portion (end the portion of blade segment 25a near blade segment 25b; figure 8) and a first conductive plate (28), a second wind turbine blade portion having a second attachment portion (end the portion of blade segment 25b near blade segment 25a; figure 8)and a second conductive plate (28), and wherein the first and second metallic plates are configured to abut in compression due to tension in the tension member when the first wind turbine blade portion is joined to the second wind turbine blade portion with the at least one tension member (conductive strips 28 are shown to have surfaces capable of abutting in compression when a tension member applies compression between blade segments 25a and 25b to join; figure 8).
Hibbard does not explicitly disclose wherein the first and second conductive plates are metallic and at least one tension member for coupling to the first and second attachment portions to join the first wind turbine blade portion to the second wind turbine blade portion, wherein the first and second metallic plates are configured to abut in compression due to tension in the tension member when the first wind turbine blade portion is joined to the second wind turbine blade portion with the at least one tension member.
However, selection of a known material based on its suitability for its intended use is obvious to one of ordinary skill in the art (see MPEP 2144.07). Metallic material such as copper are widely used as conductive material. Therefore, it would have been obvious to one of 
Nanukuttan is an analogous prior art in that it deals with joints for connecting blade segments. Nanunkuttan teaches at least one tension member for coupling to the first and second attachment portions to join the first wind turbine blade portion to the second wind turbine blade portion (joint 100 via bolts 120 compressing two blade segments together; figure 6). Nanukuttan provides a predictable result of joining two blade segments. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hibbard’s blade segments to incorporate Nanukuttan’s tension member as they provide the predictable result of joining two blade segments together in compression.

As per claim 2, Hibbard, in view of Nanukuttan discloses the wind turbine blade assembly of claim 1. While Hibbard does not explicitly teach wherein when the first wind turbine blade portion is joined to the second wind turbine blade portion with the at least one tension member, the tension member is arranged to cross the first and second metallic plates when the wind turbine blade is viewed in planform, Hibbard, when combined with Nanukuttan, would have the claimed structure wherein when the first wind turbine blade portion is joined to the second wind turbine blade portion with the at least one tension member, the tension member is arranged to cross the first and second metallic plates when the wind turbine blade is viewed in planform because Nanukuttan’s tension member, when the first wind turbine blade portion is joined to the second wind turbine blade portion with the at least one tension member, is arranged to cross the ends of the mating surfaces of the first and second blade segments when the wind turbine blade is viewed in planform (Nanukuttan, figure 6). Since Hibbard’s first and second conductive plates are located at the mating surfaces of the blade segments (Hibbard, figure 8), the modified structure would have the tension members crossing the first and second metallic plates.

As per claim 3, Hibbard, in view of Nanukuttan, discloses the wind turbine blade assembly of claim 1. While Hibbard does not explicitly teach wherein the first and second attachment portions are arranged to be coupled by at least two tension members, and the first and second metallic plates are arranged between the at least two tension members, Hibbard, when combined with Nanukuttan, would have the claimed structure because Nanukuttan teaches more than two tension members, and the mating surfaces of the first and second blade segments arranged between the two tension members (Nanukuttan, figure 6). Since Hibbard’s first and second conductive plates are located at the mating surface of the blade segments (Hibbard, figure 8), the modified structure would have two metallic plates arranged between two tension members. 

As per claim 4, Hibbard, in view of Nanukuttan, discloses the wind turbine blade assembly of claim 3. Because Nanukkutan teaches wherein a first tension member and a second tension member are arranged spaced apart in a chordwise direction when viewed in planform (figure 6), Hibbard, when combined with Nanukuttan, would have the claimed structure of claim 4.

As per claim 5, Hibbard, in view of Nanukuttan, discloses the wind turbine blade assembly of claim 1. Hibbard further teaches wherein the first and second blade portions each comprise a first and a second component of a lightning protection system respectively (3a’, 3b’; figure 8), and the first and second components are electrically coupled to the first and second metallic plates respectively (as shown; figure 8).

As per claim 6, Hibbard, in view of Nanukuttan, discloses the wind turbine blade assembly of claim 5. Hibbard further discloses wherein the first and second components each (conductive mesh 3a’, 3b’ on outer surface; figure 8), and an electrically conductive cable extending through the blade portion.

As per claim 7, Hibbard, in view of Nanukuttan, discloses the wind turbine blade assembly of claim 5. Hibbard further discloses wherein the first and/or second blade portions comprise an electrically conductive carbon fibre spar extending through the blade portion  (spar 22 made of weakly conducting carbon-fibre; paragraph [0086]), electrically coupled to at least one of the metallic plates (as shown; figure 6).

As per claim 8, Hibbard, in view of Nanukuttan, discloses the wind turbine blade assembly of claim 5. Hibbard further discloses wherein the first and second components (3a’, 3b’) are separate components and are electrically coupleable via the first and second metallic plates (as shown; figure 8).

As per claims 10 and 11, Hibbard, in view of Nanukuttan, discloses the wind turbine blade assembly of claim 1. While Hibbard does not explicitly teach wherein the attachment portions each comprise at least one aperture extending through the attachment portion in a thickness direction of the wind turbine blade (claim 10) and at least one connection member disposed in the aperture, the connection member arranged for coupling to one of the tension members (claim 11), Hibbard, when combined with Nanukuttan, would have the claimed structure because Nanukuttan teaches wherein the attachment portions each comprise at least one aperture (135; figures 5, 6) extending through the attachment portion in a thickness direction of the wind turbine blade (as shown; figures 5, 6) and at least one connection member (130) disposed in the aperture, the connection member arranged for coupling to one of the tension members (as shown; figure 6).  

As per claim 12, Hibbard, in view of Nanukuttan, discloses the wind turbine blade assembly of claim 1. Hibbard further discloses wherein the first and second metallic plates (28) each have a substantially planar abutment surface (as shown; figure 8).

As per claim 14, Hibbard, in view of Nanukuttan, discloses the wind turbine blade assembly of claim 1. Hibbard further teaches wherein the first and second blade portions further comprise a plurality of first and second attachment portions respectively, and wherein the first attachment portions are spaced apart in a chordwise direction and the second attachment portions are spaced apart in the chordwise direction (each blade portions have leading edge portion and trailing edge portions that are spaced apart in the chordwise direction; figure 8). It is noted that the claim does not further limit the attachment portion other than the spacing in the chordwise direction and does not have any limitations as to the structure of the attachment portions.

As per claim 15, Hibbard, in view of Nanukuttan, discloses the wind turbine blade assembly of claim 1. Hibbard further discloses wherein the first and second blade portions each comprise a shell, the shell formed of: a top side forming a suction surface of the blade, and a bottom side forming a pressure surface of the blade, wherein the top side and the bottom side each comprise first and second attachment portions and first and second metallic plates (blade shells shown to have a top side forming a suction side and a bottom side forming a pressure side forming the attachment portions having the conductive contract strips 28; figure 8). While Hibbard does not explicitly at least one tension member, Hibbard, when combined with Nanukuttan, would have the claimed structure because Nanukuttan teaches at least one tension member at the top side and bottom side of the blade shell (figure 6).

(25a; figure 8) having a first attachment portion and a first conductive plate (28), providing a second blade portion having a second attachment portion and a second conductive plate (28), and joining the first and second attachment portions, such that the first and second metallic plates abut with teach other (as shown; figure 8).
Hibbard does not explicitly disclose wherein the first and second attachment portions are joined via a tension member and the first and second metallic plates abut in compression due to tension in the tension member.
However, selection of a known material based on its suitability for its intended use is obvious to one of ordinary skill in the art (see MPEP 2144.07). Metallic material such as copper are widely used as conductive material. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hibbard’s conductive plates to incorporate metallic material such as copper since they are known to be good conductors.
Nanukuttan is an analogous prior art in that it deals with joints for connecting blade segments. Nanunkuttan teaches at least one tension member for coupling to the first and second attachment portions to join the first wind turbine blade portion to the second wind turbine blade portion (joint 100 via bolts 120 compressing two blade segments together; figure 6). Nanukuttan provides a predictable result of joining two blade segments. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hibbard’s blade segments to incorporate Nanukuttan’s tension member as they provide the predictable result of joining two blade segments together in compression.

As per claim 18, Hibbard, in view of Nanukuttan discloses the method of claim 16. Hibbard further discloses electrically coupling at least one of the metallic plates to a component of a lightning protection system (conductive contact strip 28 connected to conductive mesh 3a’ and 3b’; figure 8).

As per claim 19, Hibbard, in view of Nanukuttan discloses the method of claim 16. Hibbard further discloses wherein the component comprises at least one of: a metallic mesh on the outer surface of the blade portion (conductive mesh 3a’, 3b’; figure 8), and an electrically conductive cable extending through the blade portion.

As per claim 20, Hibbard, in view of Nanukuttan discloses the method of claim 16. Hibbard further discloses wherein the first and/or second blade portions comprise an electrically conductive carbon fibre spar extending through the blade portion (spar 22 made of weakly conducting carbon-fibre; paragraph [0086]), and the method further comprises electrically coupling the electrically conductive carbon fibre spar to at least one of the metallic plates (as shown; figure 6).

As per claim 21 Hibbard, in view of Nanukuttan discloses the method of claim 16. Hibbard further discloses wherein wherein the electrical coupling is performed before the joining of the first and second attachment portions (as shown, conductive contact strips 28 are pre-connected to wire mesh 3a’ and 3b’ prior to joining; figure 8).


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De La Rua (U.S. Patent No. 8,562,296) teaches contacting members between blade segments for lightning protection system.
Dobbe (U.S. Pre-Grant Publication No. 2017/0122287) also teaches contact members between blade segments.
Riddell (U.S. Patent No. 7,922,454) teaches a first blade segment having an electrically conducting member in a form of metal pin to be received within an opening at a second blade segment.
Bech (U.S. Patent No. 11,015,573) teaches blade segments connected by tensioning bolts at the outer perimeter of the joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745